Order of disposition, Family Court, New York County (Richard Ross, J.), entered on or about May 6, 1996, which revoked appellant’s probation and ordered placement with the Division for Youth, in a limited security facility, for a term of up to 18 months, with a minimum of 6 months, unanimously affirmed, without costs.
The Family Court’s order, finding placement to be the least *466restrictive alternative considering the needs and best interests of appellant, who violated the conditions of his probation, and considering, as well, the community’s need for protection, was not an abuse of discretion. Concur—Rosenberger, J. P., Wallach, Rubin, Tom and Colabella, JJ.